DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Claims 1-2, 7-8, 14 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/07/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to Gritti (2019/0013731) and Nishida (2008/0061758) being used in the current rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gritti (2019/0013731).
Regarding claim 7, Gritti discloses a method, comprising: initiating a discharge cycle (turning on of M, see fig.1) of a voltage regulator circuit (1,fig.1) that includes a switch node (node connected to drain of M, fig.1) coupled to a regulated power supply node (node of 4 with input voltage, fig.1) via an inductor(4, fig.1);  in response to initiating the discharge cycle (turning on of M, see fig.1), generating a falling ramp signal (V’’th_ramp, see figs.2, 5); in response to asserting a reference clock signal (sQ’’, fig.5), generating a rising ramp signal (V’’ramp, fig.5), wherein an initial voltage level of the falling ramp signal is greater than an initial voltage level of the rising ramp signal (initial level of Vth_ramp is greater than Vramp, see fig.2, which is similar to V’’th_ramp and V’’ramp shown in fig.5);  comparing the rising ramp signal to the falling ramp signal (227, compares V’’th_ramp and V’’ramp, see fig.5 [0100]) to generate a reset signal (signal from 227, fig.5, [0101]); and halting the discharge cycle using the reset signal (turning off M, see fig.1).
Regarding claim 8, Gritti discloses the method of claim 7, wherein comparing the rising ramp signal and the falling ramp signal includes amplifying (implicit 227, compares Vth_ramp and Vramp, see fig.5), using a comparator circuit (227, fig.5), a Page 3 of 11difference (227, compares 
Regarding claim 12, Gritti discloses the method of claim 7, further comprising sinking a discharge current (sinking current at switch node when M is turn on, see fig.1) from the switch node (node connected to drain of M, fig.1) into a ground supply node (M coupled to ground through resistor R5, fig.1), in response to initiating the discharge cycle (turning on of M, see figs.1, 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gritti (2019/0013731) and further in view of Nishida (2008/0061758).
Regarding claim 13, Gritti discloses the method of claim 7, however Gritti does not disclose wherein initiating the discharge cycle of the voltage regulator circuit includes comparing a voltage level of the switch node to a reference voltage level.
Nishida teaches wherein initiating the discharge cycle (turning M2 on, see figs.1, 2) of the voltage regulator circuit (1, see fig.1, [0033]) includes comparing a voltage level (voltage at Lx, fig.1) of the switch node (Lx, fig.1) to a reference voltage level (GND, fig.1) ([0035]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Gritti to include the comparator of Nishida to .
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claim 9 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 9, especially, discharging a first capacitor using the first current, wherein the first capacitor is coupled between a first terminal of the comparator circuit and an input power supply node. Claims 10-11 are indicated as containing allowable subject matter based on their dependency on claim 9.
The following is an examiner' s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: An apparatus, comprising: a voltage regulator circuit that includes a switch node coupled to a regulated power supply node via an inductor, wherein the voltage regulator circuit is configured to: source, to the switch node during a charge cycle, a charge current from an input power supply node; and sink, during a discharge cycle, a discharge current from the switch node; and a control circuit configured to: in response to an initiation of the discharge cycle, generate a falling ramp signal whose initial voltage level is the same as a voltage level of the input power supply node; generate a rising ramp signal using a reference clock signal, wherein an initial voltage level of the rising ramp signal is the same as a voltage level of the switch node; compare the rising ramp signal and the falling ramp signal to generate a reset signal; and halt the discharge cycle using the reset signal. Claims 2-6 are allowed because of their dependency on claim 1.
Regarding claim 14, the prior art of record in combination does not disclose the limitation: An apparatus, comprising: a voltage regulator circuit including a switch node coupled to a regulated power supply node via an inductor, wherein the voltage regulator circuit is configured to: source a charge current from an input power supply signal to the switch node; and sink a discharge current from the switch node in response to an activation of one or more control signals; a first ramp circuit configured to generate a falling ramp signal in response to the activation of the one or more control signals, wherein an initial voltage level of the falling ramp signal is the same as a voltage level of the input power supply signal; a second ramp circuit configured to generate a rising ramp signal in response to an assertion of a reference clock signal, wherein an initial voltage level of the rising ramp signal is the same as a voltage level of the switch node; and a logic circuit configured to: compare the respective voltage levels of the falling ramp signal and the rising ramp signal to generate a reset signal; and deactivate the one or more control signals based on the reset signal. Claims 15-20 are allowed because of their dependency on claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        
/KEVIN J COMBER/Primary Examiner, Art Unit 2839